UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 Commission File Number: 001-38049 Azul S.A. (Name of Registrant) Edifício Jatobá, 8th floor, Castelo Branco Office Park Avenida Marcos Penteado de Ulhôa Rodrigues, 939 Tamboré, Barueri, São Paulo, SP 06460-040, Brazil. +55 (11)4831 2880 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F x Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes  No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes  No x Azul announces expansion of international network from Brazil to the United States New year-round A330 widebody service from Belo Horizonte to Orlando New year-round A320neo narrowbody service from Belem to Fort Lauderdale (Miami) In total, Azul will offer 34 weekly departures from four cities in Brazil to two gateways in the United States São Paulo, August 11, 2017 - Azul announces today two new markets from Brazil to Florida – Belo Horizonte to Orlando, and Belem to Fort Lauderdale (Miami). These new routes will begin in December 2017, providing unparalleled nonstop service and convenience for our customers in Belem and Belo Horizonte. In addition to the nonstop service, Azul has optimized the connectivity to Belem and Belo Horizonte and surrounding cities so that we not only offer the best nonstop, but also the best connection options to and from Orlando and Fort Lauderdale. “I am very pleased to announce new international service from Brazil to the US. Not only have our customers been asking for these flights, but this also strengthens our strategic positioning in these important cities. In addition to the new nonstop flights, we are also optimizing connectivity as well as increasing frequencies to Fort Lauderdale and Orlando from our São Paulo – Viracopos hub. I am extremely happy to be able to offer almost 5 daily nonstop flights from Brazil to Florida to our customers. I want to thank both the Fort Lauderdale and Orlando airport authorities for their continued support as we grow our services from Brazil to Florida”, celebrates David Neeleman, Azul’s founder and Chairman. “The new Belem/Fort Lauderdale route provides more opportunities for travelers to experience the unique cultures and outdoor wonders of both regions,” said Mark Gale, CEO/Director of Aviation, Broward County Aviation Department. “We are very proud to partner with Azul in starting these new flights.” Azul in Belo Horizonte - Belo Horizonte International Airport is Azul’s second largest hub in Brazil, with almost 80 departures to 38 destinations a day. The new route will benefit customers throughout our network including Buenos Aires (Argentina), São Paulo, Minas Gerais countryside, Salvador, Vitória and Brasília. Azul in Belém - The company currently operates 14 daily departures in Belém to one international destination, Cayenne, in French Guiana and seven domestic. Azul will take the leadership in departures and destinations served in Belém after the expansion. On board – The route Belo Horizonte-Orlando will be operated by the Airbus A330, the largest airplane in Azul's fleet with the most modern and comfortable cabin in the Brazilian market. Customers can have an exclusive experience in three classes of service: Azul Business Class, Economy Xtra and Economy. In addition, the aircraft also features SkySofa, a section in the aircraft in which a group of four seats turns into a bed. The Airbus A320neo will be the star of the route Belém - Fort Lauderdale (Miami). On board, customers can count with 174 comfortable seats, including 36 “Espaço Azul” seats, with more legroom. They will also experience Azul's traditional on-board service. The A320neo family incorporates the latest engine technologies and sharklets, which together provide more fuel economy. See bellow the schedule of Azul’s new flights (submitted for approval): Belo Horizonte/ Orlando High Season – December to February Flight Origin Departure Destination Arrival Frequency 8730 Belo Horizonte 11h55 p.m Orlando 6h00 a.m Monday, Wednesday, Friday and Sunday, 8731 Orlando 8h15 a.m Belo Horizonte 7h45 p.m Monday, Wednesday, Friday and Sunday, Low Season – Between March and June Flight Origin Departure Destination Arrival Frequency 8730 Belo Horizonte 10h30 a.m Orlando 6h20 p.m Wednesday, Friday and Sunday, 8731 Orlando 10h30 p.m Belo Horizonte 8h00 a.m Tuesday, Thursday and Saturday Belém / Fort Lauderdale High Season – December to February Flight Origin Departure Destination Arrival Frequency 8726 Belém 1h15 p.m Fort Lauderdale 5h30 p.m Monday, Wednesday, Friday and Sunday, 8727 Fort Lauderdale 8 h15 p.m Belém 4h10 a.m Monday, Wednesday, Friday and Sunday, Low Season – Between March and June Flight Origin Departure Destination Arrival Frequency 8726 Belém 3h10 p.m Fort Lauderdale 8h15 p.m Monday, Wednesday, Friday and Sunday, 8727 Fort Lauderdale 10h15 p.m Belém 5h10 a.m Monday, Wednesday, Friday and Sunday, About Azul Azul (B3: AZUL4, NYSE: AZUL), the largest airline in Brazil by number of cities served, offers 739 daily flights to 102 destinations. With a fleet of 123 aircraft and more than 10,000 crewmembers, the company has a network of 202 non-stop routes as of June 30, 2017.Among other awards, Azul was named third best airline in the world by TripAdvisor Travelers' Choice in 2017, best low cost carrier in South America for the seventh consecutive time by Skytrax in 2017, and the world's most on-time low-cost airline in 2015 by the Official Airline Guide (OAG). For more information visit www.voeazul.com.br /ir Media Relations Tel: +55 11 4831 1245 imprensa@voeazul.com.br Investor Relations Tel: +55 11 4831 2880 invest@voeazul.com.br SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2017 Azul S.A. By: /s/ John Rodgerson Name: John Rodgerson Title: Chief Financial Officer
